J-A25010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THOMAS R. BURNS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                             Appellant         :
                                               :
                                               :
                    v.                         :
                                               :
                                               :
    CLINTON R. BURNS                           :   No. 1293 WDA 2020


                    Appeal from the Order Entered October 28, 2020,
                     in the Court of Common Pleas of Clarion County
                          Civil Division at No(s): 874 CD 2020.


BEFORE:         KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED: MARCH 8, 2022

        Thomas R. Burns (Appellant) appeals the order denying his request for

protection under the Protection From Abuse (PFA) Act. See 23 PA.C.S.A. §§

6101-6117. Appellant brought a petition against his nephew, Clinton R. Burns

(Appellee), following a confrontation on the parties’ farm. Appellant argues

the trial court erred when it determined that his injury did not constitute a

“bodily injury” as set forth by the PFA Act. Appellant also claims the court

erred when it discounted Appellee’s prior course of conduct and determined

that Appellant was not in reasonable fear of bodily injury. After careful review,

we affirm.

        The incident that led to Appellant’s PFA petition began with a dispute

over water rights on the parties’ farm, called Burns Farm. Appellant co-owns

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-A25010-21



Burns Farm with his late brother’s wife, Wendy Burns.         The Burns Farm

includes two neighboring homesteads.      Appellant resides on one homestead.

Appellee (who is Wendy’s son and Appellant’s nephew) resides on the other

homestead with his wife and two children.

      Importantly, a water cistern is located on Appellee’s homestead. The

cistern is owned by Burns Farm, Inc., but is allegedly paid for by Wendy Burns.

On September 7, 2020, Appellee was at home when he noticed the water

pressure was low.       When he investigated the problem, he discovered

Appellant’s tanker truck was parked at the cistern and was syphoning water

via a hose.     Appellant was with his adult son, Robert Burns.          Appellee

approached the truck, with the intention of turning off the hose. The three

became involved in altercation about who had the right to take water from the

cistern.

      Appellant described the altercation in his petition for protection from

abuse:

           [M]y son Rob and I were loading water as I have hundreds
           of times. [Appellee] stomped up to where we were at and
           started yelling at us to turn off the “Fucking” water.
           [Appellee] slammed the hinged door that is on the back of
           tank, into me. [Appellee] then grabbed the 2 foot wrench
           and closed the valves. [Appellee] started yelling at Rob to
           turn the water off. [Appellee] was just acting crazy and
           yelling and swearing at me to get out of there. I asked
           [Appellee] what he wanted from me. He said that he wanted
           me to die. [Appellee] then yelled at Rob saying I want your
           old man to die and you to overdose. He kept yelling to get
           out of here. [Appellee’s] mother Wendy then started down
           the drive and blocked me with her van. I turned to miss her
           and went into the yard. [Appellee] then came up and tried


                                      -2-
J-A25010-21


             to pull and twist the mirrors off my truck. He was very angry
             and acted like a maniac. I just left the truck sit and walked
             away without saying anything.

Appellant’s Petition for Protection From Abuse, dated 9/21/20 at 2.

        The petition also alleged prior incidents of abuse:

             [Appellee] is my nephew and we have had problems for
             several years which revolves around family settlement and
             property disputes. It is daily that [Appellee] and his mother
             have constantly harassed, stalked and now [Appellee] is
             getting physical with me. He is so irate, explosive and out
             of control that I am afraid of what he will do next. The
             incidents are becoming more frequent and severe, and I am
             asking for the court’s help to keep me and my family safe.

Id.

        Appellant obtained an ex parte temporary PFA order under Section

6107(b).1 The trial court held an evidentiary hearing regarding the final PFA

order on October 6, October 14, and October 28, 2020.

        At the final hearing, Appellant testified that Appellee hit Appellant with

the truck door after Appellee shut off the water to the truck. See N.T., 10/6/20

(Day 1), at 10-11, 13, 15. Appellant testified further that after he drove away,

Appellee caught up with the truck and ripped the mirrors off. See id. at 17.

Appellant provided photographs of his cut finger and bruises on his back, arm



____________________________________________
1 Appellant’s son, Robert, also obtained a temporary PFA order against
Appellee. The court held a consolidated hearing on both of these petitions.
The court also denied Robert’s petition for a final PFA order. Robert did not
appeal that decision. Thus, we limit our review to Appellant’s case, and omit
the trial court’s reference to Robert’s case during our citation to the transcript
of testimony, infra.

                                               -3-
J-A25010-21



and cheek. See also Exhibits 1-3.        Appellant’s fiancée also testified that

Appellant’s injuries became more pronounced over time.

      Appellant also testified about his history with Appellee.      In a 2016

incident, the parties argued about performing jobs on Burns Farm. Appellant

testified that the two got into an altercation where “[Appellee] threw me down

and sat on me.” 10/14/20, N.T. (Day 1) at 19. Afterwards, Appellant said he

went about his business. Id. In 2017, during an argument, Appellant claimed

that Appellee told him to “hit me, old man.” Id. at 20. In 2018, the parties

argued about whether Appellee was allowed to drive a certain vehicle without

insurance. Appellant testified that Appellee “knocked me down and drug me

across the driveway…I ended up getting my arm all skinned up.” Id.           In

another incident, Appellant claimed Appellee used his belly to push him, and

that Appellee spit on him. Id. at 21. In 2019, Appellant said he got into a

dispute with Appellee’s wife about using the lawnmower. Appellant claimed

Appellee’s wife ran over his foot and that Appellee then slammed him on the

ground. Id. at 22. Some of this incident was capture by cell phone video and

admitted into evidence. See Exhibit 4.

      Naturally, Appellee provided a contrary account. According to Appellee,

it was Appellant who initiated the confrontation at the water cistern on

September 7, 2020. Appellee explained that he went to the water cistern to

investigate why his water pressure was low. See N.T., 10/14/20, (Day 2) at

13. Appellee testified that he turned off the hose connecting the cistern to

the truck, and Appellant attempted to turn the hose back on. The battle over

                                    -4-
J-A25010-21



the hose caused a buildup of pressure, which then caused the door of

Appellant’s truck to blow open. See id. at 16-18.   Appellant lost his hat, and

everyone got wet. Id. Appellee also testified when Robert and Appellee were

in engaged in conversation, Appellant retrieved a screwdriver from the toolbox

attached to the truck. Id. 19. Appellant allegedly pointed the screwdriver at

Appellee and told him to leave his own residence. Id. Appellee testified that

he only told Appellant that he wanted him dead after Appellant asked him

what would make him happy. Id. at 20.

      Appellee testified that Appellant then drove the truck down the

driveway. Unbeknownst to Appellee, his mother (Wendy) was in a van parked

at the end of the driveway. Appellant stopped the truck and asked Wendy if

she was going to get out of the way. Wendy shook her head no, and Appellant

proceeded to drive through Appellee’s yard, evidently trying to leave through

the front yard. Appellee said Appellant drove his truck into a pine tree and a

maple tree. Id. at 21-22. According to Appellee, Robert Burns then turned

the mirrors and cleared the truck of debris.   By that point, the police had

arrived.

      Regarding the previous incidents, Appellee claims that Appellant was the

aggressor. During the 2019 lawnmower incident, Appellee testified that when

he arrived at the scene, Appellant was fighting with Appellee’s wife, and that

he intervened on her behalf. Id. at 39-40.




                                    -5-
J-A25010-21



      Ultimately, the trial court denied Appellant’s request for a final PFA

order.    Appellant timely filed this appeal.     He presents two issues for our

review:

               1. Did the trial court commit an error of law or abuse its
                  discretion in dismissing Appellant’s petition for
                  Protection From Abuse when it determined the totality
                  of the evidence failed to meet the Crimes Code
                  definition of “bodily injury” under 18 Pa.C.S.A. § 2301,
                  and by implication, the definition of “bodily injury”
                  under the Protection From Abuse Act, 23 Pa.C.S.A. §
                  6303?

               2. Did the trial court commit an error of law or abuse its
                  discretion when it determined the September 7, 2020
                  physical attack by Appellee upon the Appellant,
                  including a series of prior physical attacks over several
                  years, where one such physical attack was captured
                  on video, in August 2019, such that the Appellant was
                  not entitled to relief under the Protection From Abuse
                  Act?

Appellant’s Brief at 7 (cleaned up).

      In his Brief, Appellant argues these issues contemporaneously.           See

Appellant’s Brief at 13-16. Therefore, we discuss them collectively as well.

We begin by observing the appropriate standard of review. This Court reviews

a trial court’s PFA decision for an abuse of discretion.

      “An abuse of discretion is more than just an error in judgment, and, on

appeal, the trial court will not be found to have abused its discretion unless

the   record     discloses   that   the   judgment    exercised   was    manifestly

unreasonable, or the results of partiality, prejudice, bias, or ill-will.” Ferko-

Fox v. Fox, 68 A.3d 917, 925 (Pa. Super. 2013). “This Court defers to the


                                          -6-
J-A25010-21



credibility determinations of the trial court as to witnesses who appeared

before it.” K.B. v. Tinsley, 208 A.3d 123, 128 (Pa. Super. 2019) (citation

omitted). Moreover, we are not entitled to re-weigh the evidence. K.B., 208

A.3d at 130; see also C.H.L. v. W.D.L., 214 A.3d 1272, 1276-77 (Pa. Super.

2019).

      The PFA Act is designed to shield a protected party from violence, sexual

abuse, or other abuse. Buchhalter v. Buchhalter, 959 A.2d 1260, 1262 (Pa.

Super. 2008) (citations omitted). The PFA Act does not seek to determine

criminal culpability; a petitioner is not requested to establish abuse occurred

beyond a reasonable doubt, only by a preponderance of the evidence. K.B.,

208 A.3d at 128 (citation omitted); see also 23 Pa.C.S.A. § 6107(a). The

preponderance of the evidence standard “is defined as the greater weight of

the evidence, i.e., to tip a scale slightly is the criteria or requirement for

preponderance of the evidence.” Ferri v. Ferri, 854 A.2d 600, 603 (Pa. Super.

2004) (citing Commonwealth v. Brown, 786 A.2d 961, 968 (Pa. 2001)).

      The PFA defines “abuse,” in relevant part, as follows:

         The occurrence of one or more of the following acts between
         family or household members […]:

         (1) Attempting to cause or intentionally, knowingly or
         recklessly causing bodily injury, serious bodily injury […].

                                     […]

         (5) Knowingly engaging in a course of conduct or
         repeatedly committing acts toward another person,
         including following the person, without proper authority,
         under circumstances which place the person in
         reasonable fear of bodily injury. The definition of this

                                     -7-
J-A25010-21


         paragraph applies only to proceedings commenced under
         this title and is inapplicable to any criminal prosecutions
         commenced under Title 18 (relating to crimes and offenses).

23 Pa.C.S.A. § 6102(a)(1), (5) (emphasis added).

      The crux of Appellant’s appeal concerns the definition of “bodily injury.”

He argues that Appellee caused him bodily injury under Section 6102(a)(1);

or, in the alternative, Appellant reasons that Appellee’s course of conduct

placed him in reasonable fear of bodily injury under Section 6102(a)(5).

      The PFA Act does not provide its own definition of “bodily injury” but

adopts the definition from the Crimes Code.       See 23 Pa.C.S.A. § 6102(b)

(“Terms not otherwise defined in this chapter shall have the meaning given to

them in 18 Pa.C.S.[A.] (relating to crimes and offenses.”)).

      The Crimes Code provides:

         Bodily injury. Impairment         of   physical   condition   or
         substantial pain.

18 Pa.C.S.A. § 2301.

      In this case, Appellant provided photographic evidence of a cut,

scratches, and bruises, and testified to the same. However, the trial court

determined that these injuries were relatively superficial and did not meet the

definition of bodily injury under 18 Pa.C.S.A. § 2301. In its Pa.R.A.P. 1925(a)

opinion, the court refers us to its findings made on the record:

         So the first question is, did [Appellee] cause [Appellant’s]
         impairment of a body function or substantial pain […] with
         regard to this incident on September 7, 2020.




                                     -8-
J-A25010-21


       I view impairment of bodily function as something that
       keeps somebody from functioning the way they normally do,
       whether it would be ability to walk or talk or to perform
       activities of daily living.

       And there’s no evidence that [Appellant] sustained any
       impairment of body function. [Appellant] was able to go
       about [his] daily functions. There’s no evidence that [he
       was] not able to.

       The other aspect of bodily injury is substantial pain, and
       although there’s testimony about [Appellant] having a cut
       hand and bruised back he says from the door being pushed
       against him, that part of the incident didn’t prevent
       [Appellant] from getting in the truck and driving it, getting
       up and moving about.

       I realize that the testimony is that it was several days later
       that the bruises started to get worse and he really started
       to hurt a couple of days after that, but I don’t believe there’s
       enough evidence to find that he was in pain that was
       substantial.

                                     […]

       I mean, there’s no doubt there’s physicality involved in
       these various incidents in 2018, 2019, belly bumping or
       whatever you want to call it, head locking and taking to the
       ground.

       I think there was some type of that conduct at the truck on
       September 7, [2020], an in your face kind of attitude, belly
       bumping. I don’t think [Appellee] is altogether innocent in
       terms of not engaging in physical contact with [Appellant].

       As far as what happened after the truck left the cistern area
       and [Appellant] drove it down the driveway, there’s really
       not enough for me to find from the videos and the testimony
       that [Appellee] was hanging off the truck or screaming or
       trying to break the mirrors. I just don’t - - I don’t have
       enough to conclude that that’s what he did.

       There’s no doubt there’s been a course of conduct here.
       There’s been a lot of conduct over the years, and it’s very
       unfortunate that the family has to spend three days in court



                                    -9-
J-A25010-21


         fighting over this incident, but the history is important to
         me.

         We have [Appellee] taking [Appellant] to the ground and so
         on, but just like with the September 7, [2020] incident, I
         don’t think any of these previous incidents resulted in bodily
         injury, and we see [Appellant] getting up and walking away.

         I think it’s important to consider whether any of these
         previous incidents involved bodily injury or threats of bodily
         injury, and I find they did not.

         So I cannot conclude [Appellant] was in reasonable fear of
         bodily injury. I think [Appellant] was in fear of
         confrontations, but not rising to the level of [him] being hurt
         to the extent that [he is] going to have [his] body functions
         impaired or be in substantial pain.

         The threats, now, I know one of the major concerns I had
         when I granted the temporary PFA[] was the statement, I
         want you to die, [Appellant], but I don’t view that as a threat
         as much as just an anger argument that wasn’t of the nature
         to be a threat of bodily injury or death.

N.T., 10/28/20 (Day 3), at 50-53 (references to Robert Burns’ case omitted).

      After review, we first conclude that the trial court did not abuse its

discretion. Whether one suffered such pain or impairment is a determination

within the purview of the trial court, which sits as the finder of fact. See

Commonwealth v. Davidson, 177 A.3d 955, 958-59 (Pa. Super. 2018)

(citing Commonwealth v. Jorgenson, 492 A.2d 2 (Pa. Super. 1985), rev’d.

on other grounds, 517 A.2d 1287 (Pa. 1986) (a jury may infer that twice

striking a person across the face causes pain even if there is not testimony of

pain)). This Court is not in a position to re-weigh evidence. K.B., supra. We

will affirm the trial court’s decision, so long as it is not manifestly

unreasonable. See Ferko-Fox, 68 A.3d at 925.


                                     - 10 -
J-A25010-21



          Here, the trial court found that the September 7, 2020 incident at the

water cistern was typical of the prior incidents, which involved “belly bumping”

and “in your face” verbal confrontations. See N.T., (Day 3) at 51. Although

the court concluded that Appellee was not “altogether innocent” of engaging

in physical contact with Appellant (N.T., (Day 3), at 51-52), the court did not

believe Appellee caused, or attempted to cause, bodily injury.        The court

certainly did not believe Appellant’s testimony that Appellee chased after the

truck and tried to rip the mirrors off. See T.C.O. at 3. To the extent that the

court faulted Appellee with causing Appellant’s injuries, the court determined

that Appellant’s cuts, scratches, and bruises were not significant enough to

meet the definition of “bodily injury” as contemplated by the PFA Act. The

record supports this determination.2

        We similarly conclude the trial court was within its discretion to

determine that Appellee’s course of conduct did not place Appellant in

reasonable fear of bodily injury under Section 6102(a)(5). Although the trial

court recognized the parties’ acrimonious history, the court noted that even

when the incidents became physical, they never resulted in bodily injury.

Thus, the court concluded that, while Appellee’s course of conduct might have

placed Appellant in fear of confrontation, it did not place Appellant in fear of



____________________________________________
2 For instance, Appellant, age 74, testified that he bruises easily. See N.T.
(Day 1) at 13. When confronted with the photograph of a bruise on Appellant’s
cheek, Appellee testified that he thought it was just an age spot. See N.T.
(Day 2) at 47.

                                               - 11 -
J-A25010-21



bodily harm. See T.C.O. at 3. We do not find this inference to be manifestly

unreasonable, either.

        We also note that court’s primary reason for granting Appellant

temporary protection was Appellant’s allegation that that Appellee wanted him

dead.    But after hearing testimony, the court was satisfied that Appellee’s

statement was not a threat, but a retort to Appellant’s question about what

would make Appellee happy. The court was satisfied that Appellee had not

threatened Appellant’s life.     In denying Appellant’s petition, the court

necessarily had to weigh the testimony and evidence and make credibility

determinations.     We will affirm the court’s decision, so long as these

determinations are supported by the record. And here, they are.

        Our analysis may end here.    However, we observe two more points

contained in Appellant’s Brief – namely, whether Appellee attempted to cause

bodily injury under Section 6102(a)(1), or whether the court erred for failing

to find Appellee placed Appellant in reasonable fear of imminent serious

bodily injury under Section 6102(a)(2). We conclude that these issues are

waived.

        First, these issues are too attenuated from the question presented in

Appellant’s statement of questions involved, let alone his concise statement

of matters complained of on appeal. See Pa.R.A.P. 2116 (“No question will

be considered unless it is stated in the statement of questions involved or is

fairly suggested thereby.”).   Indeed, the trial court did not even think to

address these points in its Rule 1925(a) opinion. Moreover, Appellant’s Brief

                                     - 12 -
J-A25010-21



mentions these points merely in passing. See Appellant’s Brief at 14, 16. “It

is well-established that failure to development an argument with citation to,

and analysis of, pertinent authority results in waiver of that issue on appeal.

C.H.L., 214 A.3d at 1276 (citation omitted); see also Pa.R.A.P. 2119(a) (“The

argument shall be…followed by discussion and citation of authorities as are

deemed pertinent.”).

      Even if we were to consider these points, we would conclude they merit

no relief. Under Section 6102(a)(1), abuse is defined as an attempt to cause

bodily injury. Appellant reasons that Appellee’s “physical attack” at the water

cistern was more than sufficient to meet this statutory requirement, by the

preponderance of the evidence.       But again, notwithstanding Appellant’s

wounds, the court did not believe Appellant’s account of the incident. Rather,

the court concluded that the incident at the water cistern was typical of the

parties’ prior altercations, which involved “belly bumping” and “in your face”

verbal confrontation. These conclusions were not manifestly unreasonable.

      Under this Section 6102(a)(2), abuse is defined as the placing of

petitioner in reasonable fear of imminent serious bodily injury. 23 Pa.C.S.A.

§ 6102(a)(2) (emphasis added). Critically, however, the definition of “serious

bodily injury” is different from the definition of “bodily injury.” The Crimes

Code provides:

         Serious bodily injury. Bodily injury which creates a
         substantial risk of death or which causes serious, permanent
         disfigurement, or protected loss or impairment of the
         function of any bodily member or organ.


                                    - 13 -
J-A25010-21



18 Pa.C.S.A. § 2301.

      As discussed above, the trial court did not find Appellant in reasonable

fear of bodily injury.    It follows that the court did not find Appellant in

reasonable fear under the heightened, serious bodily injury standard.

      In sum, we discern no error or abuse of discretion in the court’s decision

to deny Appellant’s request for a final PFA order. The court was within its

discretion to conclude that Appellant’s superficial wounds did not amount to a

“bodily injury” as contemplated by the PFA Act. The court was also within its

discretion to conclude that Appellee’s prior course of conduct was insufficient

to place Appellant in reasonable fear of bodily injury. Insofar as Appellant’s

argument concerned an attempt to cause bodily injury, or the fear of imminent

serious bodily injury, Appellant has failed to preserve these issues.

      Order affirmed.

      Judge King joins the Memorandum and Judge Colins files a Dissenting

Memorandum.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 3/8/2022




                                     - 14 -